


110 HR 3181 IH: Arapaho-Roosevelt National Forests

U.S. House of Representatives
2007-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3181
		IN THE HOUSE OF REPRESENTATIVES
		
			July 25, 2007
			Mr. Udall of Colorado
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To provide for the exchange of certain lands in the
		  Arapaho-Roosevelt National Forests in the State of Colorado with the Sugar Loaf
		  Fire Protection District, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Arapaho-Roosevelt National Forests
			 Land Exchange Act of 2007.
		2.FindingsThe Congress finds the following:
			(1)Since 1967, the
			 Sugar Loaf Fire Protection District, located west of Boulder, Colorado, has
			 owned and operated two fire stations on National Forest System land pursuant to
			 special use permits issued by the Forest Service.
			(2)The Sugar Loaf Fire Protection District
			 seeks ownership of the land on which the fire stations are situated so that the
			 District can establish an area for fire fighter training, install bathroom
			 facilities in the stations, and expand the stations in the future.
			(3)The National
			 Forest System land containing the fire stations consists of approximately 5.08
			 acres and are of limited utility for public administration, recreation, or any
			 other use since the land has been occupied by the stations for 30 years.
			(4)The Sugar Loaf Fire Protection District
			 owns a parcel of non-Federal land consisting of approximately 5.17 acres that
			 the District is willing to convey to the United States in exchange for the
			 National Forest System land containing the fire stations.
			(5)The non-Federal land offered by the Sugar
			 Loaf Fire Protection District, if conveyed to the United States, is suitable
			 for addition to the Arapaho-Roosevelt National Forests, will eliminate an
			 isolated inholding in the National Forests, result in administrative cost
			 savings to the United States by reducing costs of forest boundary
			 administration, and provide the United States with environmental and public
			 recreational use benefits that greatly exceed the benefits of the National
			 Forest System land containing the fire stations.
			(6)It is in the public interest to direct,
			 expedite, and facilitate completion of a land exchange involving these Federal
			 and non-Federal lands to enable the Sugar Loaf Fire Protection District to
			 better provide fire protection services for residents of the District,
			 residents of neighboring districts and persons who travel through the District
			 on Colorado Highway 119, and National Forest System land within or adjacent to
			 the District.
			3.Land exchange,
			 Arapaho-Roosevelt National Forests, Colorado
			(a)Conveyance of
			 Non-Federal LandThe land
			 exchange directed by this section shall proceed if, within 30 days after the
			 date of the enactment of this Act, the Sugar Loaf Fire Protection District of
			 Boulder, Colorado (in this section referred to as the District),
			 offers to convey title acceptable to the United States in and to a parcel of
			 land consisting of approximately 5.17 acres located in unincorporated Boulder
			 County, Colorado, between the communities of Boulder and Nederland, as depicted
			 on a map entitled Non-Federal Lands—Hibernian Load and dated
			 November, 2006.
			(b)Conveyance of
			 Federal landUpon receipt of
			 acceptable title in and to the non-Federal lands identified in subsection (a),
			 the Secretary of Agriculture shall convey to the District all right, title, and
			 interest of the United States in and to a parcel of National Forest System land
			 within the Arapaho-Roosevelt National Forests, Colorado, consisting of
			 approximately 5.08 acres, as generally depicted on maps entitled Sugar
			 Loaf Federal Lands—Station 1 and Sugar Loaf Federal
			 Lands—Station 2, and dated November 2006.
			(c)AppraisalsThe values of the non-Federal land
			 identified in subsection (a) and the Federal lands identified in subsection (b)
			 shall be determined by the Secretary through appraisals performed in accordance
			 with the Uniform Appraisal Standards for Federal Land Acquisitions (December
			 20, 2000) and the Uniform Standards of Professional Appraisal Practice. The
			 encumbrance on the Federal land granted by subsection (g) before its conveyance
			 shall not be considered for purposes of the appraisal of the land.
			(d)Valuation
				(1)Surplus of
			 non-federal valueIf the final appraised value, as approved by
			 the Secretary, of the non-Federal lands identified in subsection (a) exceeds
			 the final appraised value, as approved by the Secretary, of the Federal land
			 identified in subsection (b), the values may be equalized—
					(A)by reducing the
			 acreage of the non-Federal lands to be conveyed, as determined appropriate and
			 acceptable by the Secretary and the District;
					(B)by the Secretary
			 making a cash equalization payment to the District, including a cash
			 equalization payment in excess of the amount authorized by section 206(b) of
			 the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716(b));
			 or
					(C)by a combination
			 of acreage reduction and cash equalization payment.
					(2)Surplus of
			 federal valueIf the final appraised value, as approved by the
			 Secretary, of the Federal land identified in subsection (b) exceeds the final
			 appraised value, as approved by the Secretary, of the non-Federal lands
			 identified in subsection (a), and the Secretary declines to accept the
			 non-Federal lands because of inadequate appraised value, the District shall
			 make a cash equalization payment to the Secretary in such amount as may be
			 necessary to equalize the values of the lands to be exchanged.
				(e)Exchange
			 costsAs a condition on the
			 land exchange under this section and in order to expedite the land exchange and
			 to save administrative costs to the United States, the District shall be
			 required to cover the costs of the following:
				(1)Any necessary land
			 surveys of the Non-Federal land or Federal land to be exchanged.
				(2)The appraisals
			 under subsection (c).
				(f)Completion of
			 exchangeIt is the sense of Congress that the land exchange
			 directed by this section should be completed not later than 120 days after the
			 date of the enactment of this Act.
			(g)Interim use of
			 federal landPending completion of the land exchange directed by
			 this section, the District may commence modification of the fire stations
			 located on the Federal land identified in subsection (b) without further action
			 or authorization by the Secretary, except that, before initiating any
			 construction in connection with the modifications, the District shall execute
			 and submit to the Secretary a legal document that—
				(1)permanently holds
			 the United States harmless for any and all liability arising from the
			 construction;
				(2)indemnifies the
			 United States against any costs arising from the United States’ ownership of
			 the Federal land and any actions, operations, or other acts of the District or
			 its licensees, employees, or agents in undertaking the construction or engaging
			 in other acts on the Federal land before its conveyance to the District.
				(h)Alternative sale
			 authorityIf the land
			 exchange directed by this section is not completed for any reason, the
			 Secretary may sell the Federal land identified in subsection (b) to the
			 District at its final appraised value, as determined under subsection
			 (c).
			(i)Use of
			 proceedsAny consideration
			 received under subsection (h) and any cash equalization payment received under
			 subsection (d)(2) shall be deposited in the fund established by Public Law
			 90–171 (commonly known as the Sisk Act; 16 U.S.C. 484a). The amount so
			 deposited shall be available to the Secretary, without further appropriation,
			 for expenditure for the acquisition of land and interests in land for addition
			 to the National Forest System in the State of Colorado.
			(j)Incorporation,
			 management, and status of acquired landThe non-Federal land identified in
			 subsection (a) acquired by the United States in the land exchange shall become
			 part of the Arapaho-Roosevelt National Forests, and the boundary of such
			 national forests is modified, without further action by the Secretary, to
			 incorporate the non-Federal land. Upon its acquisition, the land shall be
			 administered in accordance with the laws generally applicable to the National
			 Forest System. For purposes of section 7 of the Land and Water Conservation
			 Fund Act of l965 (16 U.S.C. 460l–9), the boundaries of the Arapaho-Roosevelt
			 National Forests, as modified by this subsection, shall be deemed to be the
			 boundaries of such national forests as of January 1, 1965.
			(k)Technical
			 correctionsThe Secretary,
			 with the agreement of the District, may make technical corrections or correct
			 clerical errors in the maps referred to in this section or adjust the
			 boundaries of the Arapaho-Roosevelt National Forests to leave the United States
			 with a manageable post-exchange or sale boundary. In the event of any
			 discrepancy between a map, acreage estimate, or legal description, the map
			 shall prevail unless the Secretary and the District agree otherwise.
			(l)Revocation of
			 orders and withdrawalAny public orders withdrawing any of the
			 Federal lands identified in subsection (b) from appropriation or disposal under
			 the public land laws are hereby revoked to the extent necessary to permit
			 conveyance of the Federal lands. If not already withdrawn or segregated from
			 entry and appropriation under the public land laws, including the mining and
			 mineral leasing laws and the Geothermal Steam Act of l970 (30 U.S.C. 1001 et
			 seq.), the Federal land is hereby withdrawn until the date of its conveyance to
			 the District.
			
